Citation Nr: 0740490	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-44 577	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for penile squamous cell 
carcinoma, to include as due to Agent Orange (AO) and other 
chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968.  
He served in Vietnam from October 1967 to July 1968 and 
received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for penile squamous cell carcinoma, to include as 
due to AO and other chemical exposure.

In October 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the 
Board finds that all development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

The veteran contends that the penile squamous cell carcinoma 
diagnosed in 2003 was due to his military service in Vietnam.  
He asserts that his carcinoma was due to exposure to AO or to 
other chemicals during the course of his duties as a security 
policeman in Vietnam, which included handling military 
working dogs.  He states that the military working dogs were 
dipped in solutions of chemicals including malathion to kill 
disease-carrying ticks, and that his exposure to such 
chemicals caused his carcinoma.  He requests a VA examination 
to obtain a medical opinion as to whether his penile 
carcinoma was due to such chemical exposure in service.

Appellate review discloses that the veteran's DD Form 214 
indicates that his duty assignment in military service was as 
a security policeman.  Of record is April 1995 medical 
literature, Rachel's Environment & Health Weekly #436, 
describing chemical herbicides and pesticides used in 
Vietnam, and linking testicular cancer in servicemen and 
military working dogs to such chemical exposure.  In 
September 2003, an invasive, well-differentiated squamous 
cell carcinoma of the preputial tissue of the foreskin of the 
penis was diagnosed at a VA medical facility.  Subsequent VA 
medical records show continuing follow-up evaluation of the 
veteran for this through February 2004.  July 2005 VA 
examination showed no evidence of recurrence of penile 
squamous cell carcinoma and no evidence of metastases.      

On that record, the Board finds that a medical nexus opinion 
would be helpful in resolving the issue on appeal, and that 
the RO should thus arrange for the veteran to undergo a VA AO 
examination to obtain medical clarification as to whether his 
penile squamous cell carcinoma was due to AO or other 
chemical exposure in service.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of the notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should arrange for the veteran 
to undergo an AO examination at an 
appropriate VA medical facility and 
obtain a medical opinion as to whether 
his penile squamous cell carcinoma was 
due to AO or other chemical exposure in 
service.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner should specifically render 
an opinion for the record, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that the veteran's penile 
squamous cell carcinoma diagnosed in 2003 
was medically related to injury or 
disease during his military service, to 
specifically include AO or other chemical 
exposure.  In rendering the requested 
opinion, the physician should 
specifically consider and address the 
April 1995 medical literature, Rachel's 
Environment & Health Weekly #436; the VA 
medical records from September 2003 to 
February 2004; and the July 2005 VA 
examination report.

The examiner should provide all medical 
findings and the complete rationale for 
the opinions expressed in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims 
folder a copy of the notice of the 
examination sent to him by the pertinent 
VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
 
4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

